concluded on remand that it was not statutorily authorized to impose
                sanctions on respondent. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.'



                                                                                  , C.J.



                                                                                      J.
                                                           Parraguirre


                                                                         leg?         J.
                                                           Douglas



                cc: Hon. Kathleen E. Delaney, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Hafter Law
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




                      'We have considered appellant's arguments relating to the district
                court's February 24, 2015, order denying appellant's motion for
                reconsideration and conclude that those arguments do not warrant
                reversal in this matter.




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A